Citation Nr: 1220236	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The Veteran served on active duty from June 1944 to June 1946.  The Veteran died in February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Paul, Minnesota Pension Management Center.  

The record shows that additional evidence has been associated with the claims file following the August 2010 statement of the case (SOC).  However, these records are not pertinent to the claim on appeal.  Consequently, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008.  The immediate cause of death was sepsis and the underlying causes of death were listed as bone marrow failure and multiple myeloma.   

2.  At the time of the Veteran's death, he was in receipt of service-connected benefits for external otitis bilateral.    

3.  Service-connected external otitis bilateral was not a principal or contributory cause of the Veteran's death.  

4.  The Veteran's multiple myeloma was not diagnosed in service or for more than 50 years after service and no persuasive medical evidence has been presented establishing a nexus between multiple myeloma and any in-service event, disease, or injury.  

5.  Sepsis and bone marrow failure developed after service and have not been etiologically or causally related to active service.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be 'tailored' to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in October 2008.  The letter provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The appellant was also provided a radiation risk activity sheet as she was claiming service connection for cause of death based on radiation exposure.  The Board notes that the appellant was not informed of the Veteran's service-connected disabilities or how to substantiate a DIC claim based on a previously service connected condition.  However, the appellant is well aware that the Veteran is service connected for external otitis bilateral and has not asserted that the Veteran's service-connected external otitis bilateral is in any way related to the Veteran's cause of death.  Therefore, the Board finds that the appellant is not prejudiced by this error.   

VA has also fulfilled its duty to assist the appellant by obtaining identified and available evidence needed to substantiate the claim.  The appellant has submitted copies of private treatment records from various private medical facilities and has not identified any missing medical evidence relevant to the claim.  The Veteran's separation report of examination is associated in the claims file.  However, any further service treatment records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he or she may corroborate his or her assertions with alternative forms of evidence and assist in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  The RO sent a PIES request for the Veteran's service treatment records in October 2008 and a negative reply was received in November 2008 which indicated that the Veteran's treatment records were destroyed in the 1973 fire.  The appellant was notified of this in a July 2010 notification letter.  Therefore, any further efforts to locate the Veteran's service personnel records and service treatment records would be futile.  

The Board acknowledges that VA did not obtain a medical opinion with respect to the etiology of the Veteran's cause of death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the Board finds that a medical opinion would not aid in substantiating the appellant's claim.  The appellant has contended that the Veteran's multiple myeloma was etiologically related to in-service radiation exposure which led to his death.  Although the service treatment records were not available, the separation report of examination is included in the claims file and the report does not include any documentation of multiple myeloma or any of the other causes of death and there was no evidence of such disorders until many years after the Veteran's separation from active duty.  Further, although the appellant has generally stated that the Veteran was exposed to radiation, she has provided no persuasive evidence to support this claim.  In fact, she did not complete the radiation risk activity sheet to potentially obtain evidence with respect to the alleged radiation exposure.  She has not provided any details with respect to the alleged radiation exposure - not even mentioning the circumstances of the radiation or location.  Furthermore, the Veteran himself never reported radiation exposure during his lifetime.  Thus, the Board concludes that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The law provides that 'a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the appellant was not exposed to any such agent during that service.'  38 U.S.C.A. § 1116(f) (West 2002).  

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

The appellant contends that the underlying cause of death - multiple myeloma was a result of radiation exposure during service.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).

Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2011).

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309 (2011).  Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2011).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, which includes multiple myeloma.  38 C.F.R.       § 3.311(b)(2) (xxiii) (2011).

The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

A certificate of death indicates that the Veteran died in February 2008.  His death certificate shows that his immediate cause of death was sepsis with underlying causes of bone marrow failure and multiple myeloma.  

At the time of his death, the Veteran was service-connected for external otitis, bilateral at 0 percent effective June 1, 1949.  However, the evidence does not show that the Veteran's service-connected disability was a principal or contributing cause of his death.  External otitis was not listed on the certificate of death.  Furthermore, the evidence of record does not reflect any complaints or treatment for the disorder at the time of his death.  Therefore, service connection for the cause of the Veteran's death based on a service-connected disability is not warranted.  

Rather than asserting that the Veteran's service-connected external otitis contributed to the Veteran's death, the appellant contends that the Veteran's underlying cause of death - multiple myeloma - was related to radiation exposure during active service.  

The appellant's main argument is that the Veteran was exposed to radiation during active service that ultimately caused his multiple myeloma - first diagnosed in 2005, more than 55 years after separation from active service.  Although the service treatment records and service personnel records were not available, there is nothing to indicate that the Veteran had in-service radiation exposure.  The separation report of examination does not reveal any complaints of radiation or of a radiogenic disease.  The record shows that the Veteran served from June 1944 to June 1946.  The Veteran's wife stated that the Veteran was in Italy, Texas, and Wisconsin and never mentioned any service in Japan.  See notice of disagreement.  Indeed, the record does not show that the Veteran had any service in Japan between August 6, 1945, and July 1, 1946.  In addition, an internet search of the Veteran's assigned regiment did not show that Company I 87th Mountain Infantry Regiment 10th Mountain Division ever served in Japan.  Indeed, the history showed that the regiment was in Italy, not Japan.  Therefore, presumptive service connection is not warranted under 38 C.F.R. § 3.309(d).  

In addition, the Board observes that multiple myeloma is listed as a disease associated with exposure to certain herbicide agents.  However, the evidence does not reflect that the Veteran was exposed to herbicides during his period of active service and the appellant does not contend that the Veteran was exposed to herbicides.  In addition, the Veteran did not serve in Vietnam.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(e) is not warranted.  

The evidence does not otherwise show that the causes of the Veteran's death are directly related to active service.  There is no evidence that the Veteran had sepsis, bone marrow failure, or multiple myeloma during active service.  The separation report of examination does not reveal any of the above disorders.  In fact, the evidence of record indicates that these disorders developed many years after his separation from service.  In addition, there is no evidence that the Veteran was exposed to any other radiation during active service.  During his lifetime, the Veteran never reported experiencing exposure to radiation.  The appellant did not complete a radiation risk worksheet and has not provided any details with respect to the Veteran's alleged radiation exposure except for submitting an article regarding the detonation of an atomic bomb in an area where the Veteran was not stationed.  Furthermore, the only evidence related to radiation exposure is in private treatment records dated in 1993 when the Veteran was treated with radioactive iodine 131.  

The Board acknowledges the letter submitted by Dr. G.G.K.  He explained that he was asked by the appellant to send a letter regarding the Veteran who passed away from multiple myeloma.  The appellant received a letter from one of his fellow soldiers who had the same problem and was wondering if this could be related to military service.  Dr. G.G.K. told her that certain exposures such as soldiers that had exposure to radiation would of course be more at risk for blood disorders such as multiple myeloma.  Dr. G.G.K. stated that it was certainly possible; however, he could not prove that the Veteran may have been exposed to something during his service which would predispose to multiple myeloma.  There was no way of knowing for sure.  The Board finds that Dr. G.G.K.'s letter is not persuasive.  As noted above, there is no evidence to show that the Veteran was exposed to radiation other than the appellant's general statement that the Veteran was exposed to radiation during active service.  Further, Dr. G.G.K.'s language as to the etiology of the multiple myeloma is equivocal.  As such, the opinion is too ambiguous to constitute the basis for a determination.  Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of 'may be related to service' necessarily implies 'may or may not,' and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as 'may or may not be related to service' was too speculative to constitute a definitive opinion on issue of causation).

As to whether the appellant is entitled to service connection for any of the Veteran's causes of death on a direct basis, the Board notes that other than the private opinion discussed and discounted above, there is no competent evidence indicating that the Veteran's causes of death are related to service.  There is no assertion that the Veteran had these diseases within proximity to separation from service.  The first objective evidence of bone marrow failure is in the 2000s.  The first evidence of multiple myeloma is in 2005.  The first evidence of sepsis is only in the certificate of death.  Each is more than 50 years after separation from service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between multiple myeloma, bone marrow failure, and sepsis diagnosed post-service and events during the Veteran's active service (other than radiation exposure), and neither the appellant nor her representative has presented, identified, or alluded to the existence of any such opinion.  Consequently, the Board finds that entitlement to service connection for the cause of the Veteran's death on a direct basis or on the basis of a presumption is not warranted.

In addition, the Board acknowledges the appellant's submission of a personal letter from her friend dated in July 2008.  Her friend, Marie, noted that their husbands were wonderful fathers and husbands and that it was ironic that they passed away from the same illness.  However, she did not mention anything regarding radiation exposure or what her husband died from.  This is not considered probative evidence that the Veteran's death is related to his period of active service.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that he was exposed to radiation during his period of active service.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and multiple myeloma, sepsis, or bone marrow failure are not the types of medical conditions whose etiology is easily determined by lay observation and experience.  The appellant simply lacks the competency to draw that type of medical conclusion.  The Board has also considered the appellant's lay contentions that the Veteran was exposed to radiation during service.  However, the appellant has submitted no probative evidence of any such exposure and she has no personal knowledge of any such exposure.  Indeed, the Veteran himself never reported any exposure to radiation during active service.  Therefore, the Board finds that the appellant's general statement that the Veteran was exposed to radiation during active service is not credible.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


